DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of invention I, claims 1, 2 and 4-9 in the reply filed on 08/08/2022 is acknowledged.
The applicant has withdrawn claims 10-19 drawn to non-elected inventions II and III.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “6” has been used to designate both the mobile device in Figure 1 and the firework in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, line 3-4, it is unclear how the claimed “a respective one of a plurality of firework” could be ignited without “a respective one of a plurality of firework” being connected to an end of the detonator wire opposite to the end of the detonator wire that is connected to the detonator.  This is the only arrangement that has been disclosed (see at least Figure 2; detonator 30; detonator wire 32; fireworks 2).

In claim 1, line 5, the limitation, “a receiver receiving a plurality of control signal transmitted by a mobile device”, is confusing.  Replacement with, “a receiver receiving a plurality of control signals” or “a receiver receiving a l” more accurately captures the disclosed invention.  It is noted that later in claim 1 and in dependent claim 2, “the plurality of control signals” are recited.

In claim 1, line 7, “a controller, connected to the opposite ends of the plurality of detonator wires”, is confusing because the controller has been disclosed as being connected to the same end of the detonator wires that is connected to the detonators.  The opposite end of the detonator wires 32 are connected to the fireworks 2 (see Fig. 1, 2).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Automated Firework V 1.0 (NPL references C2, C3 and C4 and their associated YouTube videos) in view of Cobra Firing Systems Facebook Group (NPL reference C19 cited in the IDS filed 05/11/2021).
The following rejection is made in as much as the claims can reasonably be interpreted in the light of the 1129(b) rejections outlined above.
Regarding claim 1, Automated Firework V 1.0 discloses a mobile control system for automated detonation of fireworks comprising a plurality of detonator wires (see the still photograph from the associated YouTube video) each having a detonator (in the firing module) at one end to ignite a respective one of a plurality of fireworks; a receiver (in the firing module) receiving a plurality of control signals transmitted by a mobile device; a controller (in the firing module), connected to the other end of each of the plurality of detonator wires, the controller activating at least one of the plurality of detonators upon receipt of control signals received by the receiver contained in the firing device, the detonators causing ignition of the fireworks according to a predefined sequence or pattern.  
Automated Firework V 1.0 does not disclose that the controller of the firing module activates an application running of the mobile device, the application accessing, via a network, a custom fireworks show comprising a plurality of control signals and transmitting the plurality of control signals to cause ignition of the plurality of fireworks according to a predefined sequence or pattern.
Cobra Firing Systems Facebook Group teaches the provision of custom firework shows to a user downloadable over a network.
It would have been obvious to POSITA before the effective filing date of the invention to provide the mobile device of the Firework V 1.0 with custom firework shows downloadable over a network, to enable the user to run a variety of different firework shows without the need for the user to create the show.
Regarding claim 2, Automated Firework V 1.0 discloses that the mobile device (an android smartphone) communicates wirelessly with the receiver of the firing module.
Regarding claim 6, Automated Firework V 1.0 discloses that each of the plurality of detonation wires comprise a heating element operable to ignite a fuse of a corresponding one of the plurality of fireworks.
Regarding claim 8, Automated Firework V 1.0 discloses a housing (the housing of the firing module) defining a chamber that receives the plurality of detonators, the receiver, and the controller, the housing including a plurality of ports, each of the plurality of ports corresponding to a respective one of the plurality of detonators and connecting the plurality of detonators and the plurality of detonation wires.
Regarding claim 9, Automated Firework V 1.0 discloses that the housing includes a plurality of indicators, each of the plurality of indicators corresponding to a port of the plurality of ports.




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Automated Firework V 1.0 (NPL references C2, C3 and C4 and their associated YouTube videos) in view of Cobra Firing Systems Facebook Group (NPL reference C19 cited in the IDS filed 05/11/2021) as applied to claim 6 above, and further in view of Zhang (US 7,688,566 B2).
Automated Firework V 1.0 does not appear to disclose the fuse connection assembly claimed in dependent claim 7.
Zhang discloses a fuse connection that reads on the fuse connection assembly of claim 7 (see at least Zhang, Figs. 1 & 2).
In view of Zhang, it would have been obvious to POSITA before the effective filing date of the invention to provide the system of Automated Firework V 1.0 with a fuse connection assembly as per the applicants claim 7, so as to ensure a reliable connection between the detonator wire and fuse of each of the fireworks.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Automated Firework V 1.0 (NPL references C2, C3 and C4 and their associated YouTube videos) in view of Cobra Firing Systems Facebook Group (NPL reference C19 cited in the IDS filed 05/11/2021) as applied to claim 1 above, and further in view of POCKETFIRE (reference C5 and C6 cited in the IDS filed 05/11/2021).
Automated Firework V 1.0 does not appear to disclose the proximity/ location functionality recited in the applicant’s dependent claims 4 and 5.
POCKETFIRE discloses a mobile application running on a smartphone the enables both manual and automated sequential firing of user created scripts.  The mobile application communicates wirelessly via WIFI or Bluetooth with the purpose of firing a physical field module with one of more ports to which pyrotechnic igniters are connected. 
POCKETFIRE disclose a signal strength indicator and a proximity/ location indicator informing the user that the mobile device is within and acceptable distance (good or bad) in relation to the firing module and its receiver (see the images of the graphical interface of the mobile phone on page 2 of reference C5).
In view of POCKERFIRE, it would have been obvious to POSITA before the effective filing date of the invention to provide the mobile device of the Automated Firework V 1.0 with the proximity/ location/ signal strength functionality as per the applicants claims 4 and 5, so as to ensure that the user moves to a location sufficiently close to the receiver of the firing module to ensure reliable communication therewith.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,002,520. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 and 4-9 of the instant application are anticipated by claims 1-19 of the ‘520 patent.

Claims 1, 2 and 4-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-36 of copending Application No. 17/884,497 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 and 4-9 of the instant application are anticipated by or obvious in view of claims 20-36 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2 and 4-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/139,145 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 and 4-9 of the instant application are anticipated by or obvious in view of claims 1-10 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/            Primary Examiner, Art Unit 3641